DETAILED ACTION
Claim(s) 1-18 are presented for examination. 
Claims 2, 3, 10 and 11 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, (see remarks pages 6-9 of 10) filed October 11th, 2021 with respect to rejection of claim(s) 1, 4-9 and 12-18 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, Zhu fails to disclose or suggest that "the indication information is used by a terminal device to determine a decoding mode for decoding first information" ... the method of receiving the broadcasted system message is different from the first indication information that is used to indicate an encoding mode used for the first information ... Zhu's disclosure is different from the second indication information that is used to indicate the decoding mode for decoding the first information as recited in independent claim 1... [Remarks, pages 8-9 of 10].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Zhu et al. (US 2015/0079981 A1) hereinafter “Zhu”, pg. 4, ¶53 lines 1-4 discloses as follows:

	[0053] ... the UE obtains the MIB or other SIB information of the target cell through the unicast and/or the broadcast message of the serving cell and/or the neighboring cell.

	Zhu fig. 3: Step(s) “303” / “304” / “305”, pgs. 4-5, ¶61-¶72 further discloses:

	[0061] In 303, the serving base station indicates the UE to perform the enhanced reception mechanism of system information and/or system information updating indication.

	[0063] The method of receiving the broadcasted system message includes the time domain location and/or the frequency domain location and/or the power information and/or the scheduling information and/or the transmission and reception of encoding and decoding information broadcasted and transmitted by the system information.

	[0065] The UE performs the enhanced reception mechanism of system information and/or system information updating indication, including the several following methods:

	[0066] 1), the UE tries to receive ... the system information updating indication sent by the serving cell in the location except the fixed location at the same time, including the information included in the MIB and/or the SI message;

	[0067] 2), the UE determines that the status is the status that it cannot receive the system information and/or the system information updating indication broadcasted and sent by the serving cell at the fixed location, then the UE does not try to decode and receive the physical control channel and/or downlink data sharing channel corresponding to the system information and/or the system information updating indication broadcasted and sent by the serving cell at the fixed location.

	[0068] If the UE obtains the method of receiving the broadcasted system information and/or system information updating indication transmitted from the serving base station at other locations except the fixed location in 303, then the UE receives the broadcasted system information and/or system information updating indication transmitted by the serving base station at other locations except the fixed location according to its obtained information of the method of receiving the broadcasted system information and/or system information updating indication transmitted at other locations except the fixed location.

	[0070] In 305, the serving base station indicates that the UE does not need to continue performing the enhanced reception mechanism of system information and/or system information updating indication.

	[0072] When the serving base station determines that the UE does not need to continue performing the enhanced reception mechanism of system information and/or system information updating indication, then the serving base station can send the RRC signaling including the clear or indirect indication information to the UE; the RRC signaling includes the wireless connection reconfiguration message; the clear indication information includes adding the information element in the RRC signaling or using the existing information element for indirect indication.
	
In other words, Zhu teaches:
"the indication information is used by a terminal device to determine a decoding mode for decoding first information” by disclosing -      

	when the UE determines that it cannot receive the system information and/or the system information updating indication broadcasted and sent by the serving cell at the fixed location, the UE does not try to decode and receive the physical control channel and/or downlink data sharing channel corresponding to the system information and/or the system information updating indication (i.e. first indication information) broadcasted and sent by the serving cell at the fixed location.

	
 “the first indication information that is used to indicate an encoding mode used for the first information”... by disclosing -      

	The method of receiving the broadcasted system message includes ... the transmission and reception of encoding and decoding information broadcasted and transmitted by the system information (i.e. the first indication information).

“the second indication information that is used to indicate the decoding mode for decoding the first information” by disclosing -      

	When the serving base station determines that the UE does not need to continue performing the enhanced reception mechanism of system information and/or system information updating indication (i.e. the first indication information), the serving base station sends the RRC signaling including the clear or indirect indication information (i.e. second indication information) to the UE including adding the information element in the RRC signaling or using the existing information element for indirect indication (i.e. an indication for decoding first information).
  
	Therefore a prima facie case of obviousness is established by “Chavva” in view of “Zhu” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4, 9, 12 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Chavva et al. (US 10,341,078 B2) hereinafter “Chavva” in view of Zhu et al. (US 2015/0079981 A1) hereinafter “Zhu”.

Regarding Claims 1 and 9,
	Chavva discloses a network device [see fig. 2B, col. 9 lines 58-63, a base station “102”], comprising: 
	a processor [see fig. 2B, col. 9 lines 58-63, a processing unit “206b”]; and 
	a memory storing instructions [see fig. 2B, col. 9 lines 58-63, memory storing data] that when executed configure the processor [see fig. 2B, col. 9 lines 58-63, to be implemented by the processing unit “206b”] to perform an information encoding method [see fig(s). 11A/11B, col. 18 lines 1-49, for managing a PBCH using method(s) “1100 A/B”] comprising: 
	encoding a master information block (MIB) [see fig. 11A: Step “1102a”/ “1104a”, col. 18 lines 1-15, encode a master information block (MIB) in a first and/or second subframe] wherein the MIB comprises indication information [see col. 6 lines 35-37, the MIB information includes bandwidth and a system frame number (SFN)], and the information comprises a system information block (SIB) 1 [see col. 6 lines 16-32, the relevant information consisting essential system information (i.e. system information block “SIB1”)]; and 
	sending the encoded MIB [see fig. 11A: Step “1106a”, col. 18 lines 16-20, transmit one or more of the first subframe and the second subframe on the PBCH] to the terminal device [see fig. 2A, col. 9 lines 34-57, to the machine type communication (MTC) device “104a”].
	Chavva does not explicitly teach the indication information is used by a terminal device to “determine a decoding mode for decoding first information”; “the first information comprises at least one of a system information block (SIB) 1 and system information SI”; and “wherein the indication information comprises first indication information, and the first indication information is used to indicate an encoding mode used for the first information, and wherein the indication information comprises second indication information, and the second indication information is used to indicate the decoding mode for decoding the first information”.
	However Zhu discloses the indication information is used by a terminal device to determine a decoding mode for decoding first information [see fig. 3: Step “304”, pg. 5, ¶67 lines 1-8, the UE determines a status for receiving the system information and/or the system information updating indication; if the status is such that the UE cannot receive the system information and/or the system information updating indication, the UE does not try to decode and receive the physical control channel and/or downlink data sharing channel corresponding to the system information and/or the system information updating indication broadcasted and sent by the serving cell at the fixed location];
	the first information comprises at least one of a system information block (SIB) 1 and system information SI information [see pg. 3, ¶44 lines 1-8, the system information includes a Master Information Block (MIB), a System Information Block 1 (SIB1) and the system information sent by other target cells]; and
	wherein the indication information comprises first indication information [see fig. 3: Step “303”, pg. 5, ¶61 lines 1-3, the serving base station indicates the UE to perform the enhanced reception mechanism of system information and/or system information updating indication], and the first indication information is used to indicate an encoding mode used for the first information [see fig. 3: Step “303”, pg. 5, ¶63 lines 10-15; ¶68 lines 1-11, If the UE obtains the method of receiving the broadcasted system information and/or system information updating indication transmitted from the serving base station at other locations except the fixed location in Step “303”, then the UE receives the broadcasted system information and/or system information updating indication transmitted by the serving base station at other locations except the fixed location according to its obtained information of the method of receiving the broadcasted system information and/or system information updating indication transmitted at other locations except the fixed location], and wherein the indication information comprises second indication information [see fig. 3: Step “305”, pg. 5, ¶70 lines 1-4, the serving base station indicates that the UE does not need to continue performing the enhanced reception mechanism of system information and/or system information updating indication], and the second indication information is used to indicate the decoding mode for decoding the first information [see fig. 3: Step(s) “303” / “304” / “305”, pgs. 4-6, ¶63 lines 10-15; ¶72 lines 1-10, receiving the broadcasted system message includes the time domain location and/or the frequency domain location and/or the power information and/or the scheduling information and/or the transmission and reception of encoding and decoding information broadcasted and transmitted by the system information, When the serving base station determines that the UE does not need to continue performing the enhanced reception mechanism of system information and/or system information updating indication (i.e. the first indication information), the serving base station sends the RRC signaling including the clear or indirect indication information (i.e. second indication information) to the UE including adding the information element in the RRC signaling or using the existing information element for indirect indication (i.e. an indication for decoding first information)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the indication information is used by a terminal device to “determine a decoding mode for decoding first information”; “the first information comprises at least one of a system information block (SIB) 1 and system information SI”; and “wherein the indication information comprises first indication information, and the first indication information is used to indicate an encoding mode used for the first information, and wherein the indication information comprises second indication information, and the second indication information is used to indicate the decoding mode for decoding the first information” as taught by Zhu in the system of Chavva for solving the problem of a UE in an interfered area to receive a system message from a fixed location of a serving cell due to interference from a neighboring cell [see Zhu pg. 1, ¶6 lines 1-6].

Regarding Claims 4 and 12,
	The combined system of Chavva and Zhu discloses all limitations of the claims.	
	Chavva further discloses wherein the indication information further comprises third indication information [see col. 6 lines 16-32, the information consisting essential MTC relevant system information (i.e. system information block “SIB1”)], and the third indication information [see col. 6 lines 16-32, the information] is used to indicate configuration information corresponding to the decoding mode [see col. 6 lines 5-7, specifies a cell identity (ID) and a duplex mode that is obtained by the MTC device from a primary synchronization signal (PSS) and a secondary synchronization signal (SSS)].

Regarding Claim 17,
	Chavva discloses a network device [see fig. 2B, col. 9 lines 58-63, a base station “102”], comprising:
	a processor [see fig. 2B, col. 9 lines 58-63, including a processing unit “206b”];
	a memory [see fig. 2B, col. 9 lines 58-63, memory];
	a communications interface [see fig. 2B, col. 9 lines 58-63, a communication interface unit “202b”]; and 
	one or more programs stored in the memory [see fig. 2B, col. 9 lines 58-63, stored data within the memory], wherein the processor [see fig. 2B, col. 9 lines 58-63, the processing unit “206b”], the communications interface [see fig. 2B, col. 9 lines 58-63, the communication interface unit “202b”], and the memory are connected [see fig. 2B, col. 9 lines 58-63, connected via a bus to the memory], andPage 5 of 7Application No. 16/523,684Preliminary Amendment January 15, 2020Attorney Ref. HW744194wherein the processor invokes the one or more programs stored in the memory to implement [see fig. 2B, col. 9 lines 58-63, the processing unit “206b” executing steps from the stored data in the memory] a method [see fig(s). 11A/11B, col. 18 lines 1-49, for managing a PBCH using method(s) “1100 A/B”] comprising: 
	encoding a master information block (MIB) [see fig. 11A: Step “1102a”/ “1104a”, col. 18 lines 1-15, encode a master information block (MIB) in a first and/or second subframe], wherein the MIB comprises indication information [see col. 6 lines 35-37, the MIB information includes bandwidth and a system frame number (SFN)], and the information comprises a system information block (SIB) 1 [see col. 6 lines 16-32, the relevant information consisting essential system information (i.e. system information block “SIB1”)]; and 
	sending the encoded MIB [see fig. 11A: Step “1106a”, col. 18 lines 16-20, transmit one or more of the first subframe and the second subframe on the PBCH] to the terminal device [see fig. 2A, col. 9 lines 34-57, to the machine type communication (MTC) device “104a”].
	Chavva does not explicitly teach the indication information is used by a terminal device to “determine a decoding mode for decoding first information”; “the first information comprises at least one of a system information block (SIB) 1 and system information SI”; and “wherein the indication information comprises first indication information, and the first indication information is used to indicate an encoding mode used for the first information, and wherein the indication information comprises second indication information, and the second indication information is used to indicate the decoding mode for decoding the first information”.
	However Zhu discloses the indication information is used by a terminal device to determine a decoding mode for decoding first information [see fig. 3: Step “304”, pg. 5, ¶67 lines 1-8, the UE determines a status for receiving the system information and/or the system information updating indication; if the status is such that the UE cannot receive the system information and/or the system information updating indication, the UE does not try to decode and receive the physical control channel and/or downlink data sharing channel corresponding to the system information and/or the system information updating indication broadcasted and sent by the serving cell at the fixed location];
	the first information comprises at least one of a system information block (SIB) 1 and system information SI information [see pg. 3, ¶44 lines 1-8, the system information includes a Master Information Block (MIB), a System Information Block 1 (SIB1) and the system information sent by other target cells]; and
	wherein the indication information comprises first indication information [see fig. 3: Step “303”, pg. 5, ¶61 lines 1-3, the serving base station indicates the UE to perform the enhanced reception mechanism of system information and/or system information updating indication], and the first indication information is used to indicate an encoding mode used for the first information [see fig. 3: Step “303”, pg. 5, ¶63 lines 10-15; ¶68 lines 1-11, If the UE obtains the method of receiving the broadcasted system information and/or system information updating indication transmitted from the serving base station at other locations except the fixed location in Step “303”, then the UE receives the broadcasted system information and/or system information updating indication transmitted by the serving base station at other locations except the fixed location according to its obtained information of the method of receiving the broadcasted system information and/or system information updating indication transmitted at other locations except the fixed location], and wherein the indication information comprises second indication information [see fig. 3: Step “305”, pg. 5, ¶70 lines 1-4, the serving base station indicates that the UE does not need to continue performing the enhanced reception mechanism of system information and/or system information updating indication], and the second indication information is used to indicate the decoding mode for decoding the first information [see fig. 3: Step(s) “303” / “304” / “305”, pgs. 4-6, ¶63 lines 10-15; ¶72 lines 1-10, receiving the broadcasted system message includes the time domain location and/or the frequency domain location and/or the power information and/or the scheduling information and/or the transmission and reception of encoding and decoding information broadcasted and transmitted by the system information, When the serving base station determines that the UE does not need to continue performing the enhanced reception mechanism of system information and/or system information updating indication (i.e. the first indication information), the serving base station sends the RRC signaling including the clear or indirect indication information (i.e. second indication information) to the UE including adding the information element in the RRC signaling or using the existing information element for indirect indication (i.e. an indication for decoding first information)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the indication information is used by a terminal device to “determine a decoding mode for decoding first information”; “the first information comprises at least one of a system information block (SIB) 1 and system information SI”; and “wherein the indication information comprises first indication information, and the first indication information is used to indicate an encoding mode used for the first information, and wherein the indication information comprises second indication information, and the second indication information is used to indicate the decoding mode for decoding the first information” as taught by Zhu in the system of Chavva for solving the problem of a UE in an interfered area to receive a system message from a fixed location of a serving cell due to interference from a neighboring cell [see Zhu pg. 1, ¶6 lines 1-6].

Claim(s) 5-8, 13-16 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Chavva in view of Zhu and in further view of Gross et al. (US 2016/0013810 A1) hereinafter “Gross”.

Regarding Claims 5 and 13,
	The combined system of Chavva and Zhu discloses all limitations of the claims.	
	Chavva further discloses the configuration information is a scaling value [see fig. 12A, col. 19 lines 3-7, data is combined using log-likelihood ratios (LLRs)].
	Neither Chavva nor Zhu explicitly teach “the decoding mode for decoding the first information is layered normalized min-sum (LNMS) decoding”.
	However Gross discloses if the decoding mode for decoding the first information is layered normalized min-sum (LNMS) decoding [see pg. 18, ¶238 lines 15-17, one of the two layers of indirection in the inventive decoder].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the decoding mode for decoding the first information is layered normalized min-sum (LNMS) decoding” as taught by Gross in the combined system of Chavva and Zhu for increasing decoder throughput [see Gross pg. 1, ¶5 lines 6-8]. 

Regarding Claims 6 and 14,
	The combined system of Chavva and Zhu discloses all limitations of the claims.	
	Chavva further discloses the configuration information is an offset value [see fig. 12A, col. 19 lines 3-7, data is combined using log-likelihood ratios (LLRs)].
	Neither Chavva nor Zhu explicitly teach wherein “the decoding mode for decoding the first information is layered offset min-sum (LOMS) decoding”.
	However Gross discloses if the decoding mode for decoding the first information is layered offset min-sum (LOMS) decoding [see pg. 18, ¶238 lines 15-17, one of the two layers of indirection in the inventive decoder].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “if the decoding mode for decoding the first information is layered offset min-sum (LOMS) decoding” as taught by Gross in the combined system of Chavva and Zhu for increasing decoder throughput [see Gross pg. 1, ¶5 lines 6-8]. 

Regarding Claims 7 and 15,
	The combined system of Chavva and Zhu discloses all limitations of the claims.	
	Chavva further discloses the configuration information is a successive cancellation list width [see fig. 12A, col. 19 lines 3-7, data is combined using log-likelihood ratios (LLRs)].
	Neither Chavva nor Zhu explicitly teach “if the decoding mode for decoding the first information is parity-check-aided successive cancellation list (PC-SCL) decoding”.
	However Gross discloses if the decoding mode for decoding the first information is parity-check-aided successive cancellation list (PC-SCL) decoding [see pg. 1, ¶3 lines 1-15, low-density parity check (LDPC) codes with low-complexity decoding algorithm, successive-cancellation (SC)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “if the decoding mode for decoding the first information is parity-check-aided successive cancellation list (PC-SCL) decoding” as taught by Gross in the combined system of Chavva and Zhu for increasing decoder throughput [see Gross pg. 1, ¶5 lines 6-8].

Regarding Claims 8 and 16,
	The combined system of Chavva and Zhu discloses all limitations of the claims.	
	Chavva further discloses the configuration information is a successive cancellation list width [see fig. 12A, col. 19 lines 3-7, data is combined using log-likelihood ratios (LLRs)].
	Neither Chavva nor Zhu explicitly teach “if the decoding mode for decoding the first information is cyclic redundancy check- aided successive cancellation list (CA-SCL) decoding”.
	However Gross discloses if the decoding mode for decoding the first information is cyclic redundancy check- aided successive cancellation list (CA-SCL) decoding [see pg. 10, ¶140 lines 1-7, a cyclic redundancy check (CRC) with the information bits].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “if the decoding mode for decoding the first information is cyclic redundancy check- aided successive cancellation list (CA-SCL) decoding” as taught by Gross in the combined system of Chavva and Zhu for increasing decoder throughput [see Gross pg. 1, ¶5 lines 6-8].	

Regarding Claim 18,
	Chavva in view of Zhu discloses the method according to claim 1 [see fig. 11, col. 18 lines 1-8, a flow chart illustrating a method 1100a for managing the PBCH by the base station in the wireless communication network], wherein the decoding mode [see col. 13 lines 1-4, a duplex mode] is determined among a plurality of decoding modes preset in the terminal device [see fig. 4c, col. 12 lines 59-65, the MTC device 104a determines the subframe and Resource Block (RB) location in which the SIB is transmitted by computing (i.e. decoding) the subframe and RB location based on the cell ID, the bandwidth information and the SFN (i.e. indication information)].
	Neither Chavva nor Zhu explicitly teach the plurality of decoding modes preset in the terminal device comprise: “a parity-check-aided successive cancellation list (PC-SCL) decoding mode, a cyclic redundancy check-aided successive cancellation list (CA-SCL) decoding mode, a layered normalized min-sum (LNMS) decoding mode, and a layered offset min-sum (LOMS) decoding mode.”
	However Gross discloses a parity-check-aided successive cancellation list (PC-SCL) decoding mode [see pg. 1, ¶3 lines 1-15, low-density parity check (LDPC) codes with low-complexity decoding algorithm, successive-cancellation (SC)], a cyclic redundancy check-aided successive cancellation list (CA-SCL) decoding mode [see pg. 10, ¶140 lines 1-7, a cyclic redundancy check (CRC) with the information bits], a layered normalized min-sum (LNMS) decoding mode [see pg. 18, ¶238 lines 15-17, one of the two layers of indirection in the inventive decoder], and a layered offset min-sum (LOMS) decoding mode [see pg. 18, ¶238 lines 15-17, one of the two layers of indirection in the inventive decoder].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the plurality of decoding modes preset in the terminal device comprise: “a parity-check-aided successive cancellation list (PC-SCL) decoding mode, a cyclic redundancy check-aided successive cancellation list (CA-SCL) decoding mode, a layered normalized min-sum (LNMS) decoding mode, and a layered offset min-sum (LOMS) decoding mode” as taught by Gross in the combined system of Chavva and Zhu for increasing decoder throughput [see Gross pg. 1, ¶5 lines 6-8]. 

Conclusion   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469